Citation Nr: 1115998	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  97-27 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits on the basis of service connection for the cause of the Veteran's death.

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran had active military service from February 1966 to August 1968, with service in the Marine Corps Reserve from June 1963 to February 1966.  He died in April 1997.  The appellant is his widow.

The Board previously denied the appellant's claims listed on appeal in June 2006.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision that vacated the Board's decision and remanded the case for further adjudication consistent with the Court's decision in June 2008.

The Court held that there was an inextricably intertwined issue that must be adjudicated before the Board may address the two issues currently on appeal.  The issue was whether the appellant was entitled to accrued benefits based on a claim of service connection for leukemia.  The Court found that the Board must refer the issue to the agency of original jurisdiction for initial adjudication prior to adjudicating the appeal for DIC benefits.

The Board remanded the appellant's case in October 2009.  The remand directed that the accrued benefits issue be adjudicated, as directed by the Court.  Such action included issuing a proper notice letter as required by the Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. § 3.159, as well as adjudicating the issue of whether service connection for leukemia, on an accrued benefits basis, was warranted.

The remand also directed that, should the appellant disagree with any denial of accrued benefits, she should be issued a statement of the case (SOC).  Thereafter, if a substantive appeal was filed, the accrued benefits issue should be returned to the Board.  Finally, the remand noted that, whether the accrued benefits issue was appealed or not, the case should be returned to the Board for further adjudication of the pending DIC issues.

The RO issued the VCAA notice letter in October 2009.  There was no response from the appellant or her attorney.  The RO thereafter denied the appellant's claim for accrued benefits by way of a rating decision dated in June 2010.  Notice of the rating action was provided on June 21, 2010.  The notice was addressed to the appellant with a copy sent to her attorney.

The RO then returned the case to the Board in June 2010.  The Board immediately returned the case to the RO, and the RO later issued a supplemental statement of the case (SSOC) in regard to the DIC issues in October 2010.  The RO again forwarded the case to the Board in March 2011.  (It does not appear that any additional action was undertaken in the period between June 2010 and March 2011.)

Upon review of the claims folder, there is no indication that the appellant or her attorney has expressed disagreement with the denial of entitlement to service connection for leukemia for the purpose of accrued benefits.  The appellant, through her attorney, had previously made specific arguments as to the importance of the adjudication of this issue, and the Court vacated the prior Board decision precisely so that the issue could be adjudicated by the RO in the first instance.  It is, therefore, somewhat puzzling that neither the appellant nor her attorney has responded to the RO's June 2010 action, especially when the notification letter of June 21, 2010, specifically instructed the appellant on how to initiate an appeal.  Nevertheless, there are statutorily set periods for responding to a RO decision that cannot be ignored.  (Such a period allows a claimant opportunity to prepare a response and fully prosecute an appeal.)

A claimant has up to one year to submit a notice of disagreement (NOD) with an adverse decision by the RO.  See 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2010).  The period for submitting a NOD has not yet expired in this case.  Consequently, given the Court's order, the Board cannot proceed to adjudicate the pending DIC issues until the accrued benefits issue is either appealed within the allowed period or the time period to appeal has expired.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should retain custody of the case until the appeal period for the accrued benefits issue has expired or a timely appeal is perfected.  After that, the case may be returned to the Board, if otherwise in order.  

2.  If any additional evidentiary development is undertaken with respect to either DIC claim, or additional pertinent evidence is received relative to the accrued benefits issue or either DIC issue, the appellant and her attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Beyond waiting for the expiration of the period during which the claimant may appeal the accrued benefits issue, this case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

